Nott, J.,
delivered the opinion of the court:
In this case the owners did not suffer a total loss of vessel and cargo. If they had been content with the decree of the vice-admiralty court at Antigua, awarding the recaptors salvage with costs, their loss would now be measured by the amount allowed by the court of admiralty, with perhaps damages for the delay and the additional voyage from Antigua to *278St. Bartholomew. But the owuers were not content, and appealed from the decree. The appellate court may have reversed it and awarded damages against the libellants with restoration of the vessel and cargo to the American owners. The counsel for the claimants has insisted that in this condition of the case the burden of proof is on the Government to show that the decree of the vice-admiralty court was reversed, and, its reversal not being shown, the United States are liable for the illegal capture of the French privateer. But the court is of the opinion that when the owners invoked the remedy of an appeal they took the vessel out of the operation of the decree, and that the burden of proof consequently is now upon the claimants to establish the fact and the extent of the loss.
The order of the court is that the case be so reported to Congress.